        Case 5:17-cv-00389-MTT Document 13 Filed 12/28/18 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

CYNTHIA GIVENS,                          )
                                         )
              Plaintiff,                 )
                                         )
v.                                       )       CIVIL ACTION FILE NO.
                                         )
WAL-MART STORES EAST, LP                 )       5:17-CV-00389-MTT
JOHN DOES NOS. 1-10,                     )
                                         )
              Defendants.                )

           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        COMES NOW Defendant Wal-Mart Stores East, LP (hereinafter the

“Defendant”) and pursuant to Federal Rule of Civil Procedure 56, hereby moves

this Court to enter a summary judgment in its favor. In support hereof, Defendant

shows the Court the following:

     1. Defendant shows that there is no genuine issue as to any material fact, and

        that Defendant is entitled to judgment in its favor as a matter of law.

     2. In support of this Motion for Summary Judgment, Defendant Relies upon

        the following:

        a. Plaintiff’s complaint and Defendant’s Answer;

        b. Defendant’s Statement of Material and Undisputed Facts and all exhibits

           in the Court’s record or attached hereto including Exhibits:

           A. Deposition of Plaintiff Cynthia Givens

                                             1
       Case 5:17-cv-00389-MTT Document 13 Filed 12/28/18 Page 2 of 3




         B. Declaration of Donald Davis

         C. Declaration of Richard Cambell

         D. Declaration of Gidget Peck

         E. Video

      c. Brief in Support of this Motion for Summary Judgment

      d. All other competent and admissible evidence timely made a part of the

         record and those facts of which the court may take judicial notice.

      WHEREFORE, Defendant respectfully requests that the Court GRANT this

Motion for Summary Judgment and that it be discharged from this action.

      Submitted this 28th day of December, 2018

                                                   McLAIN & MERRITT

                                                   /s/ Ernest L. Beaton IV
                                                   Ernest L. Beaton
                                                   Georgia Bar No. 213044
                                                   Attorney for Defendant
                                                   Wal-Mart Stores East, L.P.

3445 Peachtree Road N.E.
Suite 500
Atlanta, GA 30326-3240
(404) 266-9171




                                         2
       Case 5:17-cv-00389-MTT Document 13 Filed 12/28/18 Page 3 of 3




                        CERTIFICATE OF SERVICE

      This is to certify that on this day, I electronically filed DEFENDANT’S

MOTION FOR SUMMARY JUDGMENT with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing to

attorneys of record.

      This the 28th day of December, 2018.

                                     McLAIN & MERRITT, P.C.

                                     /s/ Ernest L. Beaton, IV
                                     Ernest L. Beaton, IV
                                     Georgia Bar No. 213044
                                     Attorney for Defendant
3445 Peachtree Road, N.E.
Suite 500
Atlanta GA 30326
(404) 266-9171
ebeaton@mmatllaw.com




                                       3
